Citation Nr: 1506784	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to status as a claimant, surviving spouse, for VA benefits.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968.  He also served from March 1981 to October 1982, and was discharged under other than honorable conditions.  He died in August 2008. The Appellant claims entitlement to status as a claimant, surviving spouse, for VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in St. Louis Missouri.

A review of the Veteran's Virtual VA and VBMS electronic claims file includes the appellant's claim and additional statements, which have been considered by the RO and the Board in conjunction with the claim on appeal.


FINDING OF FACT

The weight of the evidence shows that appellant and the Veteran did not live together continuously from the date of marriage until the date of the Veteran's death, and that the appellant was not without fault in the separation.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

To the extent that the VCAA is applicable in this case, the appellant was provided notice of the information and evidence necessary to support her claim in March 2010.  This information was provided again in the March 2011 administrative decision denying the appellant's claim.  The appellant responded to these letters by submitting copies of her marriage certificate and the Veteran's death certificate, as well as a statement on the status of her marriage the time of the Veteran's death.  VA further assisted the appellant throughout the course of this appeal by providing a Statement of the Case, which informed her of the laws and regulations relevant to the appellant's claim and of the basis of the denial. The appellant was provided additional opportunity for response, and urged to provide additional details on the reasons for her separation from the Veteran or other information in support of her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Legal Criteria

Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and non-service connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

For VA DIC benefits purposes, the Veteran must have been married to the appellant: (1) before the expiration of 15 years after the period of service in which the disease or injury that caused the Veteran's death was incurred or aggravated; (2) for one year or more at the time of death; or (3) for any period of time if a child was born of the marriage or was born to them before the marriage. 38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex whose marriage meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and except as provided in 3.55 has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.55.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken. 38 C.F.R. § 3.53(b).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate. The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'" Id. at 1356 (emphasis in original) (quoting 38 C.F.R. § 3.53(b) .) The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse." Id. at 1357.

III.  Analysis

A copy of the appellant's marriage certificate reflects that she and the Veteran married in November 1980.  His death certificate reflects that he died in August 2008.  The appellant is listed as his surviving spouse on the death certificate.  

In a written statement received in March 2010, the appellant reported that the Veteran was "messed up" from his Vietnam experiences and he left her in 1983. She had lived at the same address in Missouri for the past 19 years and previously lived with the Veteran.  She noted that she had virtually no contact with the Veteran after he left and she did not know where he went.  Neither party filed for divorce, nor she did not remarry.  He also did not provide any support to her after she left.  She did not even know where he was living at the time of his death.  

VA treatment records dated in 1983 document the Veteran struggles with drinking problems and his report that his wife wanted him to stop drinking.  

Continued VA treatment records dated in the 1990s document his struggles with drug and alcohol abuse and homelessness. A December 1998 hospitalization report indicates the Veteran's report that he had been separated from his wife for 18 years and was living with his mother.

On a VA Form 21-527 dated in February 1999, the Veteran reported that he had separate from his wife 13 years prior.  He indicated that he did not live with his wife, and they were separate due to marital problems.  He also indicated that he did not know her address and he had not seen her in 13 years.  

The Veteran's VA outpatient treatment records include a May 2000 report noting that he had been separated from his wife for 17 years.

A June 2001 report notes that the Veteran was involved in a romantic relationship with a woman, though he anticipated that she would move away soon.  He also reported having resumed positive contact with his wife.

A June 2006 entry reflects that the Veteran reported that he had been separated since 1983 and did not know if his wife had divorced him.

A September 2006 report indicates that he had recently moved to Albuquerque from Missouri, and had moved in with a woman he had met there.

Several facts of this matter are not in dispute.  It is not in dispute that the Veteran and appellant were not divorced at the time of his death, despite the Veteran's report of being unsure as to whether he was divorced. Further, the appellant does not dispute the fact that she and the Veteran were separated at the time of his death and had been for more than 20 years. 

The separation in this case was temporary.  Treatment records and various filing indicates that the Veteran and the appellant were separate in approximately 1983 and had not been in contact for many years, with only one notation of resumed contact in 2001 and nothing since that time.  The appellant herself has indicated that she had not been in contact with the Veteran since their separation and did not know where he lived at any point prior to his death. 

The dispositive question in this case is whether the separation was due to the misconduct of, or procured by, the Veteran without the appellant being at fault.

However, the Board cannot find that the separation was without fault on the part of the appellant. While she alleges that the Veteran initially left her, and the record reflects his addiction struggles at the time of their separation, she also has indicated that she had little to no contact with the Veteran since he left, and she has not provided any information suggestive of an attempt to reestablish communication or reconcile on her part.  

While the RO has requested that the appellant provide additional details on her separation from the Veteran, she has not done so. Without any additional details, the Board cannot say that the appellant was not without fault in the separation.

The Board must conclude that the preponderance of the evidence is against a finding of continuous cohabitation from the date of marriage until the Veteran's death. Thus, while a marriage did exist between the Veteran and the appellant at the time of the Veteran's death, the appellant does not meet the requirements as a surviving spouse for the purposes of basic eligibility to VA death benefits.



ORDER

The appellant is not a surviving spouse for the purposes of eligibility to VA death benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


